628 So.2d 500 (1993)
Donald MOORE and Melinda Moore
v.
CLAIMSOUTH, INC.
1920869.
Supreme Court of Alabama.
September 24, 1993.
Dennis Harmon, Columbus, MS, for appellants.
*501 William P. Gray, Jr., Tuscaloosa, for appellee.
INGRAM, Justice.
The trial court granted the motion of the defendant, ClaimSouth, Inc., for a summary judgment against the plaintiffs, Donald and Melinda Moore. The Moores appealed, contending, among other things, that the trial court erred in entering the summary judgment because ClaimSouth had failed to comply with A.R.Civ.P., Rule 56(c)(1).
Effective August 1, 1992, Rule 56(c) was amended as follows[1]:
"(1) Form of Motion and Statement in Opposition Thereto. [A summary judgment] motion shall be supported by a narrative summary of what the movant contends to be the undisputed material facts; that narrative summary may be set forth in the motion or may be attached as an exhibit. The narrative summary shall be supported by specific references to pleadings, portions of discovery materials, or affidavits and may include citations to legal authority."
ClaimSouth's motion for summary judgment did not contain anything close to a narrative summary of what it contended to be the undisputed material facts. In fact, it stated only that "there is no genuine issue as to any material fact and that the Defendant, ClaimSouth, Inc., is entitled to a judgment as a matter of law." The motion noted that it was based upon the pleadings and certain depositions, but made no specific reference to any of those documents.
As concerns the form of the motion for summary judgment, Rule 56(c)(1) is clear that the motion "shall be supported by a narrative summary of what the movant contends to be the undisputed material facts." (Emphasis added.) ClaimSouth failed to follow the mandates of Rule 56(c)(1).
Because ClaimSouth did not comply with Rule 56(c)(1), it failed to meet its initial burden of proof; therefore, the summary judgment motion was improperly granted in ClaimSouth's favor.
The judgment is reversed and the cause is remanded.
REVERSED AND REMANDED.
HORNSBY, C.J., and ALMON, ADAMS and STEAGALL, JJ., concur.
NOTES
[1]  The complaint in this case was filed after the effective date of the amendment to Rule 56, A.R.Civ.P.